                 Case 1:18-cv-10566-AT-KHP Document 84 Filed 03/05/21 Page 1 of 2




                                                                                              03/05/2021




JAMES E. JOHNSON                             THE CITY OF NEW YORK                                    BILAL H. HAIDER
Corporation Counsel                                                                                       Senoir Counsel
                                            LAW DEPARTMENT                                         Phone: (212) 356-3549
                                                                                                     Fax: (212) 356-2034
                                                100 CHURCH STREET                                   bhaider@law.nyc.gov
                                                NEW YORK, NY 10007


                                                                             March 4, 2021
        BY ECF
        Honorable Katharine H. Parker
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                               Re:    Gehad Elsayed et al. v. City of New York et al.,
                                      18-CV-10566 (AT) (KHP)
        Your Honor:

                       I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, and one of the attorneys assigned to the defense of the above-referenced
        matter. Defendants write to respectfully request an additional forty-five (45) day adjournment of
        the settlement telephone conference in this matter, which is currently scheduled for March 9,
        2021. Although plaintiffs failed to provide their billing records to defendants for many, many
        months despite repeated requests for this information from defense counsel and Your Honor, and
        although plaintiffs are not prejudiced by this request, plaintiffs only consent to a thirty-day (30)
        adjournment of the settlement conference.
                        To date, defendants have spent a considerable amount of time reviewing, vetting,
        and reconciling the over fifty (50) pages of counsel’s billing records. However, despite these
        efforts, additional time is still needed to complete this review and obtain settlement authority.
        Defendants are also hopeful that once settlement authority is obtained the parties can reach an
        agreement on their own and without burdening the Court.
       APPLICATION GRANTED: The telephonic Settlement Conference in this matter that is scheduled
       for Tuesday, March 9, 2021 at 2:00 p.m. is hereby rescheduled to Tuesday, May 18, 2021 at 2:00 p.m.
       Counsel for the parties are directed to call Judge Parker's telephone conference line at the scheduled
       time. Please dial (866) 434-5269; access code 4858267.




                                                                                          03/05/2021
       Case 1:18-cv-10566-AT-KHP Document 84 Filed 03/05/21 Page 2 of 2




               Accordingly, defendants respectfully request a forty-five (45) day adjournment of
the settlement telephone conference in this matter. Thank you for your consideration of this
request.


                                                           Respectfully submitted,


                                                           Bilal Haider      /s
                                                           Bilal Haider
                                                           Senior Counsel
                                                           Special Federal Litigation Division
                                                           100 Church Street, Room 3-235
                                                           New York, New York 10007
                                                           (212) 356-3549
                                                           bhaider@law.nyc.gov

cc:    All counsel (By ECF)




                                              -2-
